Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1, “cocomprising” should be spelled “comprising”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In line 2, “eleastomeric” should be spelled “elastomeric”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In line 1, “comporising” should be spelled “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “high temperature resistant”, It is unclear exactly what constitutes “high”. Applicant is advised to clarify the claim language. 
Claim 4 recites “high temperature resistant”, It is unclear exactly what constitutes “high”. Applicant is advised to clarify the claim language. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Espe (PG Pub. 2001/0029139) in view of Cole (US Patent 5,075,038).
Regarding claims 1 and 6, Espe teaches a method for producing a press pad comprising the steps of providing an elastomeric material matrix that is high temperature resistant and that includes an additive that increases heat conductivity, producing a thread from the elastomeric material matrix, producing a fabric with warp threads and weft threads from the thread, producing the press pad from the pad. Espe is silent regarding the claimed additive is dispersed in an organically modified siloxane and worked into the elastomeric material matrix together with the organically modified siloxane. However, Cole et al. teach the additive is dispersed in an organically modified siloxane wherein the organically modified siloxane has a comb or block structure that is modified relative to a polydimethylsiloxane wherein the methyl groups are substituted by acrylate, epoxy, phenyl, hydroxyl, amino carboxyl or alkyl groups in order to improve the conductivity property. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additive dispersed in an organically modified siloxane and worked into the elastomeric material matrix together with the organically modified siloxane in order to improve the conductivity property and arrive at the claimed invention. 
Regarding claims 2-3, the thread includes a stabilizing core made from metal. 
Regarding claims 4 and 12, Espe teaches a method for producing press pad comprising the steps of coating a high resistant elastomeric material matrix that includes an additive that increases heat conductivity onto a fabric that includes warp threads and weft threads and crosslinking the high temperature resistant elastomeric material matrix after the coating. Espe is silent regarding the claimed additive is dispersed in an organically modified siloxane and worked into the elastomeric material matrix together with the organically modified siloxane. However, Cole et al. teach the additive is dispersed in an organically modified siloxane wherein the organically modified siloxane has a comb or block structure that is modified relative to a polydimethylsiloxane wherein the methyl groups are substituted by acrylate, epoxy, phenyl, hydroxyl, amino carboxyl or alkyl groups in order to improve the conductivity property. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additive dispersed in an organically modified siloxane and worked into the elastomeric material matrix together with the organically modified siloxane in order to improve the conductivity property and arrive at the claimed invention. 
Regarding claims 5 and 11, the high temperature resistant elastomeric material matrix is made from a silicone rubber or a fluor silicone rubber. 

Regarding claims 7 and 13, Espe is silent regarding the amount of additive is in the claimed range. However, it would have been obvious to one of ordinary skill in the art to use the claimed amount as the claimed range covers almost all possibilities and further to ensure adequate conductivity is attained. 
Regarding claims 8-9 and 14-15, Espe is silent regarding the claimed specific heat conductivity. However, Espe teaches the additive is metal powder and teaches pure metals and therefore the claimed specific heat conductivity is inherent to the metal powder of Espe.  
Regarding claims 10 and 16, Espe is silent regarding the claimed surface treatment. However, it is known in the art to surface treat particles with silanes in order to affect adhesion and compatibility and would have been obvious to one of ordinary skill in the art at the time of the invention to surface treat the additives in order to affect adhesion and compatibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Shawn Mckinnon/Examiner, Art Unit 1789